                 IN THE UNITED STATES DISTRICT COURT FOR THE

               MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )      CASE NO. 2:18cr93-MHT
                                               )            (WO)
STACY LEMARCUS COLEMAN                         )

                              FINAL ORDER OF FORFEITURE

       WHEREAS, on October 29, 2018, this court entered a preliminary order of forfeiture (doc.

no. 47) ordering defendant to forfeit his interest in a Glock, model 21, .45 caliber pistol bearing

serial number BRD755 with an extended magazine and 25 live rounds of ammunition;

       WHEREAS, on November 6, 2018, this court entered an amended preliminary order of

forfeiture (doc. no. 49) to forfeit defendant’s interest in 25 live rounds of ammunition; 1

       WHEREAS, publication of notice was not required pursuant to Rule G(4)(a) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions as the

property is worth less than $1,000 and the only potential claimant is the defendant; and the

government gave defendant notice in the indictment that it would seek the forfeiture of all property

involved in the commission of the offenses in violation of 18 U.S.C. § 922(g)(1); and,

       WHEREAS, the court finds that defendant Coleman has an interest in the property that is

subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c), and that the United

States has established the requisite nexus between such property in the commission of the offenses

in violation of 18 U.S.C. § 922(g)(1).




       1. The Glock, model 21, .45 caliber pistol bearing serial number BRD755 with an extended
magazine was reported stolen and is to be returned the lawful owner at the conclusion of this
criminal case.
       It is ORDERED that the government’s motion for a final order of forfeiture (doc. no. 68)

is granted as follows:

       1.      The following property is hereby forfeited to the United States pursuant to 18

U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c): 25 live rounds of ammunition.

       2.      All right, title, and interest in the property described above is hereby condemned,

Forfeited, and vested in the United States and shall be disposed of according to law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order.

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       DONE, this the 6th day of February, 2019.



                                                       /s/ Myron H. Thompson
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
